Citation Nr: 0200453	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953 followed by reserve service.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1999 rating decision by the Huntington, West Virginia 
RO, which denied service connection for hypertension.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The veteran contends that the RO erred by failing to grant 
him service connection for hypertension.  Service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  

Moreover, certain chronic diseases, such as hypertension, 
when manifest to a degree of 10 percent within one year from 
the date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding such presumption, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records show that the veteran's 
blood pressure was 148/72, but that he was diagnosed with 
asymptomatic borderline hypertension, on examination for 
separation from active duty.  

The veteran has reported that he served in the Marine Corp 
Reserves from August 1953 to August 1959.  However upon 
review of the claims file, there is no verification of the 
veteran's reserve service dates and no service medical 
records pertaining to his reserve service.  Under the VCAA, 
VA is obligated to seek records in the custody of an entity 
of the Federal Government until those records are obtained, 
or it is reasonably certain that the records do not exist or 
that further efforts to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  The service department has 
informed the RO that the veteran's records are currently 
"charged out" and that those records would be forwarded to 
VA when the file was returned.  Thus, it appears that further 
efforts to obtain these records would not be futile.

Likewise, the veteran submitted letters from The Prudential 
Insurance Company of America that reference examinations that 
took place in 1965, 1970, and 1978, in which hypertension was 
rated.  Therefore, upon remand, the RO should attempt to 
obtain these examination reports, as these records may be 
important in adjudicating the veteran's claim.

Finally, while the veteran was afforded a VA examination in 
conjunction with this appeal in May 1999, in which 
hypertension was diagnosed, the examiner did not express an 
opinion as to the relationship between the current 
hypertension and the findings in service.  The examiner also 
lacked access to the veteran's claims folder.  Therefore, 
another examination is necessary.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2. The RO should attempt to obtain the 
veteran's service medical records, 
including records from his Marine Corp 
Reserve service from the service 
department.  The efforts should include 
contacting the headquarters of the 
veteran's reserve unit.  The RO should 
also attempt to obtain the reports of the 
veteran's examination for insurance in 
1965, 1970, and 1978.  If the RO is unable 
to obtain all relevant service medical 
records, the veteran should be notified of 
the records that the VA has been unable to 
obtain, the efforts taken by the VA to 
obtain those records, and any further 
action to be taken by the VA with respect 
to the claim.  The veteran should also be 
afforded the opportunity to submit any 
records that he may have in his 
possession.

3.  The RO should contact the veteran and 
inquire as to where he has received other 
treatment, VA or private, for hypertension 
since service.  After obtaining the 
necessary releases, the RO should then 
attempt to obtain copies of any 
potentially available records that are not 
already part of the claims folder.  All 
records obtained should be associated with 
the claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

4.  The RO should also obtain any records 
or reports generated from examinations 
conducted by The Prudential Insurance 
Company of America, dated 1965, 1970, and 
1978.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the Secretary 
to obtain those records and any further 
action to be taken by VA with respect to 
the claim.

5.  The RO should then schedule the 
veteran for an appropriate examination in 
order to ascertain the nature and etiology 
of his current hypertension.  The examiner 
should review the claims folder including 
a copy of this remand in conjunction with 
this examination, and should note such 
review in the examination report.  The 
examiner should then express an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed hypertension 
was contracted during, active service or 
active duty for training.  The examiner 
should specifically express an opinion as 
to whether the veteran exhibited 
"borderline hypertension" during service, 
and if so, whether it is at least as 
likely as not that the "borderline 
hypertension" represented the onset of 
the current hypertension or is otherwise 
related to such current hypertension.  The 
examiner should provide supporting 
rationale for all opinions expressed.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran, to include the address to 
which sent.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




